DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 100-107, 109, 113, and 123-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100-113 and 122-127 of U.S. Patent No. 11,008,502. Although the claims at issue are not identical, they are not patentably distinct from each other because it contains the limitation of the independent claim to include all the dependent claims.  All the claims dependent of claim 100 are also rejected.
Claims 100, 125, 126, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 20 and 21 of U.S. Patent No. 10,344,129. Although the claims at issue are not identical, they are not patentably distinct from each other because it contains the limitation of the independent claim to include all the dependent claims.  All the claims dependent of claim 100 are also rejected.
Claims 100 and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 17 of U.S. Patent No. 11,261,300. Although the claims at issue are not identical, they are not patentably distinct from each other because it contains the limitation of the independent claim to include all the dependent claims.  All the claims dependent of claim 100 are also rejected.

Response to Arguments
Applicant’s arguments, filed on 08/04/2022, with respect to Objection to the drawings, have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, filed on 08/04/2022, with respect to objection of claim 109 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. 
Applicant’s arguments, filed on 08/04/2022, with respect to rejection of claims 122, 125, and 126 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 08/04/2022, with respect to rejection of Claims 100-103, 106-109, 112, and 122-127 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dwarakanath et al. (US 2009/0151941 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
Applicant's arguments on 08/04/2022 with regards to the Double Patenting against US Patent 11,008,502 have been fully considered and the Double Patenting is  maintained based on the new amendments.
The affidavit under 37 CFR 1.132 filed 08/04/2022 is moot to overcome the rejection as set forth in the last Office action of 04/04/2022 because:  the claims have been amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/19/2022